DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
1.	The information disclosure statements (IDSs) submitted on 05/19/2021 have been considered by the examiner.

Allowable Subject Matter
Reasons of Allowance:
2. 	Claims 1–14 are allowed.
	The following is an examiner’s statement of reasons of allowance:
		The closest prior arts as cited (e.g., Edwards, U.S. Patent Publication No. 2011/0054309; Ramamurthy et al., U.S. Patent No. 9,404,734 B2; and, Adachi et al., U.S. Patent Publication No. 2005/0216237) do not teach “forming a respiratory-gated point cloud of data by moving a side exiting catheter having a localization element capable of creating an endobronchial ultrasound like view through a plurality of locations in the patient's respiratory system” as recited in claims 1 and 7. Therefore claims 1 and 7 are allowed. All other claims depending on claims 1 and 7 are allowable at least by dependency on claims 1 and 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAV SETH whose telephone number is (571)272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        September 8, 2022